Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall there be enacted a Missouri statute to tax the amount of beer, wine and spirits sold with the proceeds of that tax providing homeless persons with jobs, "one time" grants, salaries, interest free loans for homesteading, and drug and alcohol treatment shelters as well as providing matching grants for local governments providing programs for the homeless?
See our Opinion Letter No. 186-87.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General